Citation Nr: 1037544	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of removal of a pituitary tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In April 2008 and August 2009, the Board remanded the claim to 
the RO for additional development.  The Board finds that the 
remand order has been substantially complied with and the appeal 
is ready for review. See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  


FINDING OF FACT

The competent medical evidence does not reflect that the 
Veteran's service-connected residuals of removal of a pituitary 
tumor, rated as of Addison's disease, are manifested by three 
crises or five or more episodes during the past year.   

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals 
of removal of a pituitary tumor are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7911 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 2004, 
before the original adjudication of the claim.  The June 2004 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate a claim for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date in March 2006 and the claim was readjudicated in October 
2007, April 2009, August 2009, and June 2010.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  Service 
treatment records were obtained and associated with the claims 
folder.  VA treatment records dated from 2005 to 2010 were 
obtained and associated with the claims folder.  VA examinations 
were performed in 2005, 2006, and 2008, and additional addendums 
were obtained in 2008 and 2009 in order to obtain medical 
evidence as to the nature and extent of the Veteran's residuals 
of removal of a pituitary tumor.  The Board finds that, 
collectively, the VA examination reports obtained in this case 
are adequate and probative.  The VA examiners reviewed the 
Veteran's medical history, conducted necessary testing to 
properly evaluate the claimed disability, and recorded pertinent 
findings consistent with the examination and record.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).


Analysis

By a rating decision dated January 2005, the RO granted service 
connection for residuals of the removal of a pituitary tumor, and 
assigned a rating of 20 percent, effective May 7, 2004.  The 
Veteran asserts that a higher rating is warranted.

The Veteran's residuals of removal of a pituitary tumor have been 
rated at 20 percent by analogy under 38 C.F.R. § 4.119, 
Diagnostic Code 7911 for Addison's disease (adrenal cortical 
hypofunction).  The pertinent provisions of 38 C.F.R. § 4.119, at 
Diagnostic Code 7911, relating to rating Addison's disease, 
provide that a 20 percent rating is assigned for one or two 
crises during the past year, or two to four episodes during the 
past year, or weakness and fatigability, or corticosteroid 
therapy required for control.  A rating of 40 percent is assigned 
when there are three crises during the past year, or five or more 
episodes during the past year.  A 60 percent rating requires four 
or more crises during the past year.

Note (1) stipulates that an Addisonian "crisis" consists of the 
rapid onset of peripheral vascular collapse (with acute 
hypotension and shock), with findings that may include: anorexia; 
nausea; vomiting; dehydration; profound weakness; pain in 
abdomen, legs, and back; fever; apathy, and depressed mentation 
with possible progression to coma, renal shutdown, and death.

Note (2) stipulates that an Addisonian "episode," for VA 
purposes, is a less acute and less severe event than an 
Addisonian crisis and may consist of anorexia, nausea, vomiting, 
diarrhea, dehydration, weakness, malaise, orthostatic 
hypotension, or hypoglycemia, but no peripheral vascular 
collapse.

In this case, the competent medical evidence reflects that the 
Veteran's service-connected residuals of removal of a pituitary 
tumor, rated as Addison's disease, is not manifested by three 
crises or five or more episodes during any year, throughout the 
period on appeal.  

Review of the Veteran's medical records show that the Veteran has 
continuously received medications as well as testosterone 
injections to control his resulting hypopituitarism and 
hypothyroidism.  Additionally, a June 2004 treatment report noted 
hypothyroidism treated with medication and testosterone 
supplements, as well as noted complaints of "attacks" 
characterized as chest/stomach pain with associated palpitations 
and breathlessness.  A February 2006 VA treatment report 
indicated complaints of episodes of pain in his chest, as well as 
lightheadedness and occasional falls.  A November 2006 VA 
treatment report noted complaints of dizziness when standing too 
fast, poor energy, and no weight loss.

The Veteran was afforded VA examinations in November 2005, 
October 2006, November 2006, and October 2008.  During the 
November 2005 VA examination the Veteran complained of feeling 
fatigued and having symptoms of constipation and diarrhea, but 
denied experiencing dehydration.  The examiner noted some 
reduction in grip strength on the right side, as well as noting 
that the Veteran was normotensive but with some temperature 
intolerance.  The examiner further reported a diagnosis of 
previous prolactin secreting adenoma that was resected in 1987 
that required the supplementation of testosterone as well as 
thyroid, but noted that prolactin, testosterone, and thyroid 
levels were stable over the previous 18 months.  The examiner 
specifically noted that the Veteran was compensated for 
hypothyroidism.

An October 2006 VA examiner thoroughly reviewed the Veteran's 
complaints of pain associated with his diagnosis of fibromyalgia.  
Regarding the Veteran's residuals of removal of a pituitary 
tumor, the examiner only noted a diagnosis of hypopituitarism, 
hypothyroidism on levothyroxine, and receiving testosterone 
injections.

The examiner at the November 2006 VA examination indicated that 
he was asked to evaluate numerous other claimed disorders to 
determine if they were related to the Veteran's residuals of 
pituitary tumor removal, and stated that the Veteran should have 
been provided a brain and spinal cord examination.  The report 
indicates that the Veteran's endocrine deficits have been 
adequately treated.  The examiner noted that residuals of the 
pituitary tumor for which the Veteran was treated, consist of the 
abnormality on his magnetic image with deformity of his nasal 
cavity and sella turcica, which will never go away and which are 
not sources of difficulty at the present time.  The examiner 
noted diagnoses of status post transsphenoidal hypophysectomy, 
status post excision and radiation treatment of prolactin 
producing pituitary adenoma, and no current endocrinopathy.

The Veteran underwent another VA examination in October 2008.  
The examiner noted the Veteran's history of diagnosis and 
treatment for hypothyroidism and hypogonadism.  The examiner was 
specifically asked whether the Veteran experienced "episodes," 
if any, consisting of anorexia, nausea, vomiting, diarrhea, 
dehydration, weakness, malaise, orthostatic hypotension, or 
hypoglycemia and, if so, how many such episodes.  He reported 
that the Veteran had no complaints of such symptoms in the 
previous year.  He also reported that there were no objective 
signs consistent with any such episode in the medical record and 
that there was no evidence of a "crisis" during the previous 
year based on medical records and history.

The Veteran denied fatigability and mental sluggishness, but he 
did complain of constipation during the previous year.  However, 
the examiner noted that the Veteran's symptoms of constipation 
are very unlikely related to his surgery.  The Veteran did not 
complain of muscular weakness or mental disturbance, and reported 
that his weight had remained within a ten pound range for at 
least the last decade.  He also had no complaints of dementia or 
sleepiness.  The Veteran was noted to have had significant 
cardiovascular disease and was hospitalized for a myocardial 
infarction in July of 2008.  The examiner noted that the 
Veteran's lipid abnormalities are extensive, and that his thyroid 
and gonadal replacement provided were adequate and longstanding.  
Thus, he doubted that they play much role in his lipid 
abnormalities.  He further noted that lipid abnormalities are 
very common in the normal population, and thus it was likely that 
the Veteran's pituitary disease played a very minor role in his 
cardiovascular disease.  Additionally, the examiner reported that 
the Veteran was hypothyroid, and has symptoms of hypogonadism 
when not on adequate replacement.

The October 2008 VA examiner provided further statements 
addressing the potential of "Addison episodes or crises."  In a 
March 2009 addendum, he noted that the evidence reviewed suggests 
mild adrenal insufficiency without evidence of episodes or 
crises.  According to a September 2009 addendum, the examiner 
stated that his opinion is unchanged.  

Additional VA treatment records indicate that the Veteran 
experienced ventricular tachycardia and had an implantable 
cardioverter defibrillator placed in December 2009.  The 
etiology, although not entirely clear, was reported to be most 
likely due to scarring from coronary artery disease.  The Board 
notes that VA treatment records reflect a possible contribution 
of hypokalemia to the Veteran's ventricular tachycardia arrest.  
In January 2010, the Veteran complained of chest pain and 
elevated blood pressure.  Subsequent treatment records, however, 
show the Veteran has had no arrhythmic events and is doing well.  
Thus, medical evidence of record, including the treatment records 
and VA medical examinations, does not reflect that the Veteran 
experiences Addisonian "episodes" or "crises" of such 
frequency as to warrant a rating in excess of 20 percent under 
Diagnostic Code 7911.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case").   In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant. See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). A veteran 
is competent to report symptoms that he experiences at any time 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

In the instant case, in October 2007, the Veteran submitted a 
statement indicated that he vomited 19 times in one month, has 
nausea after eating, and "cannot hold water" so is always 
thirsty.  He also stated that he falls asleep a lot and that he 
felt his heart beat funny.  The Board also notes the Veteran's 
and his wife's complaints, including those regarding vomiting, 
diarrhea, constipation, and weight loss.  However, as lay persons 
without medical training, neither the Veteran nor his wife are 
qualified to determine whether the Veteran's symptomatology 
equates to an "episode" or "crisis", sufficient to qualify as 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran's symptomatology does not rise to the level of 
"episodes" or "crises" of such frequency as to warrant a 
rating in excess of 20 percent under Diagnostic Code 7911.  

The Board has considered other potentially applicable diagnostic 
codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Diagnostic Code 7912 evaluates pluriglandular syndrome and 
directs the rater to evaluate pluriglandular syndrome according 
to its major manifestations.  The RO evaluated the Veteran's 
symptomatology as analogous to Diagnostic Code 7911 for Addison's 
disease.  In addition, the evidence of record does not 
demonstrate hyperthyroidism, toxic or nontoxic adenoma of the 
thyroid gland, hyperparathyroidism, hypoparathyroidism, Cushing's 
syndrome, acromegaly, diabetes insipidus, diabetes mellitus, 
hyperpituitarism, hyperpaldosteronism, pheochromocytoma, or C-
cell hyperplasia of the thyroid.  38 C.F.R. § 4.119, Diagnostic 
Codes 7900-7902, 7904-7909, 7913, 7916-7919 (2009).  Accordingly, 
alternate diagnostic codes do not provide for an evaluation in 
excess of 20 percent.

Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extraschedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the 
Veteran's residuals of removal of a pituitary tumor.  The 
Veteran's symptomatology is contemplated in the rating criteria 
for Addison's disease.  In addition, there exists no evidence 
that, due exclusively to the Veteran's service-connected 
residuals of removal of a pituitary tumor, he has experienced the 
marked interference with employment and/or frequent periods of 
hospitalization necessary to render impractical the application 
of the regular schedular standards, thereby necessitating 
referral to the Director, VA Compensation and Pension Service for 
consideration of an extraschedular rating.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of removal of a pituitary tumor is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


